t c summary opinion united_states tax_court theldon and mary parrett petitioners v commissioner of internal revenue respondent docket no 11502-01s filed date mary parrett pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was jemez pueblo new mexico for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax return for petitioners claimed itemized_deductions totaling dollar_figure of which dollar_figure was disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners nevertheless were allowed itemized_deductions for both years since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions the issues for decision are whether petitioners are entitled to the disallowed itemized_deductions for charitable_contributions job expenses and other miscellaneous deductions and whether petitioners are liable for the penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case petitioners were both employed during the years in question mr parrett was a construction supervisor and mrs parrett was a floor supervisor and a dealer at a casino they reported combined wages of dollar_figure and dollar_figure respectively for and prior to the years at issue petitioners either prepared their federal_income_tax returns themselves or had them prepared by a friend for the years in question however petitioners' returns were prepared by robin beltran the record does not reflect the circumstances surrounding their employment of mr beltran mr beltran prepared petitioners' returns for years and for the initial year petitioners presented to mr beltran the same type documentation petitioners maintained for the years in which petitioners prepared their own returns that documentation appeared to be for charitable_contributions but not for the miscellaneous deductions at issue mr beltran advised petitioners that such records were not necessary and could be disregarded because irrespective of the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here records a taxpayer under the law was allowed deductions for such expenses pursuant to a formula the disallowed deductions consisted of the following charitable_contributions s big_number s big_number unreimbursed employee_expenses before the sec_67 a limitation big_number big_number petitioners acknowledged at trial that their actual charitable_contributions were considerably less than the amounts claimed on their returns mrs parrett estimated that petitioners actually contributed to charity approximately percent of the amount claimed on their return and approximately percent of the amount claimed on their return the unreimbursed employee_expenses shown above represented the commuting expenses of petitioners to and from their residence with respect to their respective places of employment mr beltran advised petitioners that such expenses were deductible even though it appears that petitioners had never previously claimed such expenses as deductions on their returns for prior years with respect to the first issue regarding petitioners' entitlement to deductions for charitable_contributions and unreimbursed employee business_expenses the court notes that commuting expenses_incurred by a taxpayer to and from the taxpayer's place of employment are personal expenses and are not deductible sec_262 326_us_465 petitioners presented no argument and cited no authority to the contrary petitioners contended at trial that they had incurred expenses for tax preparation and for special clothing required by mrs parrett in her employment the court holds that to the extent any expenses of this nature were incurred the amounts would not exceed percent of petitioners' adjusted_gross_income each year and therefore under sec_67 petitioners are not entitled to deductions for those items with respect to charitable_contributions petitioners produced no documentary_evidence to substantiate their contributions for the years at issue petitioners testified that their records were destroyed in the flooding of their home even though their records were destroyed petitioners made no attempt to reconstruct evidence of their contributions for the years in question however it appears to the court that petitioners did make qualifying charitable_contributions during the years at issue and therefore under the court's discretionary authority pursuant to 39_f2d_540 2d cir allows petitioners charitable_contribution deductions of dollar_figure for each year at issue the second issue is whether petitioners should be held liable for the sec_6662 penalties petitioners contend they should be absolved of liability for such penalties because they relied on the representations of their return preparer mr beltran sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they did not examine the returns prepared by mr beltran except perhaps to ascertain the amount of the refunds they would receive the record does not show that petitioners looked beyond that the court is satisfied that petitioners knew that they could only claim deductions on their returns that could be substantiated and even if they did not know that at the very least the representations that the deductible amount of such deductions was based on a formula should have prompted them to verify the accuracy of such a representation with a qualified preparer moreover the amounts claimed for unreimbursed employee_expenses were clearly disproportionate to petitioners' wages which also merited further inquiry these facts demonstrate to the court that petitioners made no reasonable effort to ascertain their correct_tax liability for the years at issue stubblefield v commissioner supra additionally when petitioners were contacted by respondent with respect to their returns petitioners referred all correspondence to mr beltran who had promised to take care of the problem which he failed to do on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years at issue sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained other circumstances noted above need not be repeated here the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and the court is satisfied that petitioners knew that we do not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another his return preparer as a basis for relief from a penalty that was determined by respondent on facts that clearly -- - are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
